Citation Nr: 0121657	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  01-05 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the determination that the appellant had forfeited her 
rights to Department of Veterans Affairs (VA) benefits. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1913 to February 
1931.  The veteran died in March 1973.  The appellant is the 
veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2001, 
the RO determined that new and material evidence had not been 
submitted to reopen the claim for revocation of the 
forfeiture declared against the appellant.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.  

2.  In February 1977, the Director of the VA Compensation and 
Pension Service determined that the appellant had forfeited 
all rights, claims, and benefits under the law administered 
by the VA.  It was determined that it had been clearly 
established by the evidence of record that the appellant 
knowingly, intentionally and deliberately made, presented 
and/or caused to be furnished to the VA materially false and 
fraudulent statements and evidence in support of her claim 
for VA death benefits.  

3.  In a February 1978 decision, the Board affirmed the 
February 1975 determination by Director of the VA 
Compensation and Pension Service that the appellant had 
forfeited all rights, claims, and benefits under the law 
administered by the VA.  

4.  In June 1985, the RO determined that new and material 
evidence had not been submitted to reopen the determination 
that the appellant had forfeited her rights to VA benefits.  

5.  The additional evidence submitted since the June 1985 RO 
determination is either cumulative or redundant and, by 
itself or in connection with previously assembled evidence, 
is not so significant that it must be considered in order to 
adjudicate fairly the claim for a revocation of the 
forfeiture declared against the appellant in February 1977. 

CONCLUSION OF LAW

New and material evidence to reopen the petition for a 
revocation of the forfeiture declared against the appellant 
has not been submitted.  Accordingly, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1975, the RO issued an administrative decision 
against the appellant.  At that time, it was noted that a 
September 1975 field examination report had revealed that the 
appellant had been in a marital relationship following the 
death of her spouse for several years.  The field 
investigation was conducted to verify the appellant's marital 
status.  In her testimony before the field examiner in 
September 1975, she denied that she had an intimate 
relationship with L.C. but indicated that he was still living 
in her house subsequent to the veteran's death.  In further 
testimony before the field examiner which was also provided 
in September 1975, the appellant denied having lived in a 
marital relationship with L.C. and also denied that he was 
living with her.  However, the statements from a number of 
people who were well acquainted with the appellant indicated 
that she was in a marital relationship with L.C. and that 
this relationship had been ongoing since the death of the 
veteran in 1973.  

The RO determined that the evidence clearly established that 
the appellant deliberately presented false and material 
evidence to the VA when she declared in her statements that 
she did not live with a man in the relationship of husband 
and wife since the death of the veteran.  This administrative 
decision was sent to the Acting VA Director of Compensation 
and Pension Services for a final determination.

In February 1977, the Director of VA Compensation and Pension 
Services determined that it had been established beyond a 
reasonable doubt that the appellant had knowingly and 
intentionally presented or caused to be furnished to the VA 
materially false and fraudulent statements and evidence in 
support of her claim for death benefits as an unmarried 
widow.  

The appellant was notified of this decision in February 1977.  
The appellant perfected an appeal with the February 1977 
decision.  

In a February 1978 decision, the Board affirmed the RO's 
administrative decision.  Additional evidence reviewed by the 
Board included affidavits from residents of the appellant's 
community to the effect that she had never represented 
herself as the wife of L.C. and that the rumor that she and 
L.C. were living together as husband and wife was devoid of 
any truth.  In an affidavit, L.C. denied having intimate 
relations with the appellant.  A Marriage certificate 
associated with the claims file demonstrated that L.C. and 
E.G. were married in October 1962.  The Board specifically 
found that the appellant had testified that she and L.C. had 
not had intimate relations or had ever held themselves out in 
public as husband and wife; that the appellant submitted an 
affidavit in which she stated she had no relationship with 
L.C. since the veteran died; that a field examination in 
September 1975 revealed the appellant and L.C. were, in fact, 
living as husband and wife; and that the evidence submitted 
by the appellant for the purpose of obtaining death benefits 
was material and false.  The Board concluded that the 
appellant, beyond a reasonable doubt, knowingly submitted 
false evidence in her claim for restoration of death 
benefits.  

In May 1985, the appellant requested that her claim be 
reopened.  She submitted affidavits from people who attested 
to the fact that the appellant did not live with L.C. 
subsequent to the veteran's death nor did they behave as 
husband and wife after the veteran's death.  In June 1985, 
the RO determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  

In February 2001, the appellant requested restoration of VA 
Improved Death Pension Benefits.  The appellant argued that 
the 1972 Field Investigation Report overlooked the fact that 
L.C. was married to E.G and that the couple had five children 
together, the youngest of which was born in April 1982.  She 
further wrote "The relationship between the alleged [L.C.], 
was lovers, not as common law relationship."  Finally, the 
appellant reported that she did not know the whereabouts of 
L.C. since 1998.  Included with the appellant's February 2001 
communication were several documents.  A document from the 
Office of the Civil Registrar, Republic of the Philippines, 
dated in January 2001 indicates that L.C. and E.G. were 
married in October 1962 and that both parties were single at 
that time.  At the bottom of the document, it was reported 
that the certification had been issued to L.C. upon his 
request.  Also submitted were birth certificates for children 
born to L.C. and E.G.  A undated Certification from the 
Barangay Captain was also submitted.  This document indicates 
that L.C. had not been living in the Barangay "since 1982."  

In March 2001, a death certificate was submitted indicating 
that L.C. died in February 2001.  He was married at the time 
of his death.  The name of the spouse was not reported.  

In a June 2001 statement, the appellant argued that L.C. and 
E.G. were legally married, the marriage was never terminated 
and "the relations between [the appellant] and [L.C.], was 
never been (sic) publicly presented."  She further indicated 
that the death of L.C. completely terminated her relationship 
with him.  

Criteria and Analysis

As discussed by the U.S. Court of Appeals for Veterans Claims 
(Court) in Trilles v. West, 13 Vet. App. 314, 318-322 (2000), 
the statutory provisions governing forfeiture, and the 
implementing regulations at 38 C.F.R. §§ 3.900-3.905, as well 
as procedures described in administrative manual provisions, 
have remained virtually unchanged for many years.  38 
U.S.C.A. § 6103 and the implementing regulations provide, in 
essence, that an individual who makes or arranges for another 
to make false or misleading statements concerning a VA 
benefit forfeits all rights, claims, or benefits under any 
law administered by VA.  

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  See 
also Trilles, 13 Vet. App. at 320-327 (holding that a 
claimant who has been the subject of a final decision 
declaring forfeiture of eligibility for VA benefits may have 
the final decision reopened upon the proffer of new and 
material evidence or a revised finding based upon clear and 
unmistakable error, overruling Tulingan v. Brown, 9 Vet. App. 
484 (1996) and Villeza v. Brown, 9 Vet. App. 353 (1996)).

38 C.F.R. § 3.156(a) (2000) provides as follows:  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The Court in Elkins v. West, 12 Vet. App. 209 (1999), 
announced a post-Hodge three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 38 
U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  

The Board may properly review the appellant's contention that 
she has submitted new evidence which warrants reconsideration 
of the forfeiture declared against her under the general 
principles for reviewing requests to reopen previously 
decided claims, even though a forfeiture decision is a more 
adversarial determination than other types of benefits 
decisions made by VA.  See Trilles, 13 Vet. App. at 324-326.  
In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the  
claimant in the developing the facts pertinent to the claim.  
However, in this case the question is not whether the claim 
is well grounded but whether new and material evidence has 
been submitted to reopen this claim.  In any event, the Board 
specifically finds that the VA has met or exceeded the 
obligations of both the new and old criteria regarding the 
duty to assist for the issue on appeal.  The RO has obtained 
all  pertinent records regarding this issue and the appellant 
has been effectively notified of the evidence required to 
substantiate her claim.  There is no indication of existing 
evidence that could substantiate the claim that the RO has 
not obtained.  

The fact situation in Trilles is similar to the one presented 
in the case before the Board at this time.  As in this case, 
the veteran-husband died.  The widow-appellant's VA benefits 
were eventually discontinued when it was determined that she 
had subsequently lived in a marital relationship.  Her appeal 
to the VA was denied and she subsequently attempted to have 
her VA benefits reinstated.  In both cases, the VA determined 
that the right to VA benefits had been forfeited because both 
appellants had made fraudulent statements.

In essence, the Court's decision in Trilles resulted in a 
remand of a November 1996 Board decision for readjudication 
under the Hodge standard (which had not been promulgated in 
November 1996).  On remand, the Board was to "address in the 
first instance what evidence is required . . . to reopen the 
VA-benefits-eligibility forfeiture imposed upon her by 
evidence found to show beyond a reasonable doubt that she had 
committed fraud in seeking such benefits."  Trilles, 13 Vet. 
App. at 327.

The Hodge decision held, in part, that VA's promulgated 
standard for the reopening of claims under 38 C.F.R. § 
3.156(a) was to be applied.  The Hodge court observed that 
the critical inquiry in this regard was that once found to be 
new, evidence was to be examined in order to determined 
whether, "by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge, 155 
F.3d at 1359.

In this case, in the statement of the case issued in May 
2001, the appellant was informed of the requirement to submit 
new and material evidence to reopen her claim.  In 
particular, the appellant was advised of the provisions of 38 
C.F.R. § 3.156, Hodge and Elkins.  In this respect, the RO's 
notice to the appellant regarding the relevant law to be 
applied was both correct and proper, even in light of the 
subsequent ruling of the Court in Trilles (which did not 
overturn the standards articulated within these Court 
decisions or within § 3.156). 

As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the appellant to provide evidence is moot.  
Accordingly, the Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of  
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
appellant are to be avoided.)  Accordingly, on these bases 
and other facts that will be discussed below, the Board does 
not believe that a remand for further proceedings is 
warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Court has suggested that the Hodge standard, applied in 
determining if disallowed claims should be reopened, may 
differ from the standard which should be used to determine 
whether new and material evidence has been submitted to 
reopen a forfeiture decision.  Trilles, 13 Vet. App. at 327  
("because of our deference to the Secretary's procedures for 
deciding cases involving revocation of forfeitures, . . . it 
would be a preferable procedure, . . . for the Secretary and 
the Board to first have an opportunity to address, in light 
of the adversarial nature of VA forfeiture, . . . what 
constitutes new and material evidence under 38 C.F.R. § 
3.156(a) and 38 U.S.C. § 5108 for purposes of reopening prior 
forfeiture decisions.").  However, the majority decision in 
Trilles did not delineate what new and material evidence 
would be required in order to reopen a VA benefits 
eligibility forfeiture but instead left this to the Secretary 
of VA and to the Board.  Trilles, 13 Vet. App. at 327.  
Nonetheless, the Board is not entirely devoid of guidance 
from the Court in this respect.  In a dissenting opinion, 
Chief Judge Nebeker specifically stated "I ask what else 
could it [the new and material evidence] be but evidence 
tending to negate the established fraud."  Id. at 340. 

After having considered the matter, and mindful of the fact 
that the Court specifically has left this question (in part) 
to the Board, the undersigned can find no better guidance 
than the regulation itself: "new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2000).  The Board finds that 
this constitutes a correct general "new and material" 
evidence standard in this case and will apply it below.  
Specifically, the Hodge decision held that VA's promulgated 
standard for the reopening of claims under 38 C.F.R. § 
3.156(a) was to be applied.  The Hodge court observed that 
the critical inquiry in this regard was that once found to be 
new, evidence was to be examined in order to determined 
whether, "by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge, 155 
F.3d at 1359.  Additional requirements as to general criteria 
in the case of a forfeiture decision would appear to be in 
violation with the both the intent and the sprit of the 
decision in Hodge.  

The case law also provides, however, a general rule that 
evidence must be presumed to be true for purposes of 
determining whether it is new and material, unless the party 
lacks the competence to establish the fact asserted or the 
evidence is inherently incredible or untrue.  Duran v. Brown, 
7 Vet. App. 216 (1994) (citing Justus v. Principi, 3 Vet. 
App. 510 (1992).  As the Duran court further observed, 
however:

This is not to say that the Justus rule is boundless or 
blind; if the newly submitted evidence is inherently false or 
untrue, for example a male veteran's testimony that his 
alleged service connected disabilities are the result of 
complication of having given birth, the Justus credibility 
rule simply would not apply.  

7 Vet. App. at 220.  

The Board concludes that where the claimant previously has 
been found to have submitted false evidence beyond a 
reasonable doubt, there is no rational reason why that party 
should be entitled to a presumption of credibility as to 
evidence that party submits to reopen the claim, and 
absolutely not as to the party's own statements or testimony.  
To grant a presumption of credibility in such circumstances 
would in fact make the Justus credibility rule "boundless and 
blind."  The Board does not find it must venture beyond this 
point in determining what would be new and material evidence 
in light of the facts of this case.

With this background in mind the Board finds the appellant's 
allegation that she and L.C. were lovers but never lived as 
husband and wife are not new or material evidence.  Instead, 
it merely confirms the fact that the appellant did have 
intimate relations at some time with L.C.  It does not 
indicate in any way that the appellant had not knowingly 
submitted false evidence in connection with her claim for 
benefits.  

The copy of the marriage certificate between L.C. and E.G. is 
neither new nor material.  It was considered at the time of 
the prior decisions.  The death certificate for L.C. as well 
as the birth certificates for the children of L.C. and E.G. 
are new but not material.  The fact that L.C. is now 
deceased, and the fact that L.C. and E.G. had children 
together does not provide any probative evidence indicating 
that the appellant had not knowingly provided false evidence 
to VA in connection with her claim for benefits.  

The Certification from the Barangay Captain is new but not 
material.  This document indicates that L.C. had not been 
living in the Barangay since 1982.  This does not indicate in 
any way that the appellant had not knowingly provided false 
information in connection with a claim for VA benefits.  In 
fact, this document tends to show that the appellant was 
actually living with L.C. up until 1982.  

As an aside, the Board notes there is some evidence that the 
appellant continues to provide false evidence in connection 
with her claim.  In her February 2001 letter, the appellant 
reported that she did not know the whereabouts of L.C. since 
1998.  A review of the January 2001 document from the Office 
of the Civil Registrar indicates, however, that the document 
had been issued to L.C. at L.C.'s request.  As the January 
2001 document was submitted by the appellant, the Board finds 
the only logical conclusion from this set of facts is that 
the appellant had some sort of contact with L.C. in January 
2001 to obtain the document, or at the very minimum, she knew 
how to get in touch with him in order to have him obtain the 
document and have it placed in her hands.  

The Board finds that the appellant has not submitted any 
"new" and "material" evidence that is favorable to her claim.  
In the absence of any favorable evidence, it would be 
unreasonable, under application of any evidentiary standard, 
for the Board to find that the appellant has submitted "new 
and material" evidence that warrants reopening, 
reconsidering, or revoking the forfeiture decision, and the 
appeal must be denied. In short, there has been presented no 
credible evidence "tending to negate the established fraud." 
Trilles, 13 Vet. App. at 340 [Nebeker, C.J., dissenting].  In 
the absence of such new and material evidence, the 
appellant's claim is not reopened.  Any and all benefits 
sought on appeal continue to be denied. 




ORDER

As new and material evidence has not been received, the 
application to revoke the forfeiture declared against the 
appellant remains denied.   



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

